UNPUBLISHED

UNITED STATES COURT OF APPEALS
                 FOR THE FOURTH CIRCUIT


UNITED STATES OF AMERICA,               
                 Plaintiff-Appellee,
                  v.                             No. 01-4770
TAMMY MARIE WILLIAMS,
            Defendant-Appellant.
                                        
UNITED STATES OF AMERICA,               
                 Plaintiff-Appellee,
                  v.                             No. 01-4778
JAMES TILLMAN,
                 Defendant-Appellant.
                                        
UNITED STATES OF AMERICA,               
                 Plaintiff-Appellee,
                  v.                             No. 01-4779
JAMERSON DEVOIR TILLMAN,
              Defendant-Appellant.
                                        
          Appeals from the United States District Court
           for the District of Maryland, at Greenbelt.
            Alexander Williams, Jr., District Judge.
                        (CR-00-137-AW)

                       Submitted: June 28, 2002
                        Decided: July 22, 2002

        Before MICHAEL and KING, Circuit Judges, and
               HAMILTON, Senior Circuit Judge.
2                    UNITED STATES v. WILLIAMS
Affirmed by unpublished per curiam opinion.


                             COUNSEL

Linda Theresa Spradlin-Dahn, Annapolis, Maryland; Peter M.
Todaro, Michael J. Ciatti, James T. Phalen, Jeffrey T. Tao, KING &
SPALDING, Washington, D.C.; Howard R. Cheris, Gaithersburg,
Maryland, for Appellants. Thomas M. DiBiagio, United States Attor-
ney, Stuart A. Berman, Jonathan M. Mastrangelo, Assistant United
States Attorneys, Greenbelt, Maryland, for Appellee.



Unpublished opinions are not binding precedent in this circuit. See
Local Rule 36(c).


                             OPINION

PER CURIAM:

   In these three appeals, Tammy Marie Williams, James Tillman, and
Jamerson D. Tillman (collectively "Defendants") seek review of the
district court’s denial of their motions for a hearing pursuant to
Franks v. Delaware, 438 U.S. 154 (1978), to challenge the validity
of certain search warrant affidavits and the denial of their motions to
suppress evidence discovered as a result of the execution of the chal-
lenged warrants. Williams also appeals from the 37-month sentence
she received for money laundering, arguing that the district court
erred in enhancing her sentence by five levels on its finding that she
knew that the money was the proceeds of drug trafficking activities.
Finding no error, we affirm.

   The Defendants challenge a number of statements in the search
warrant affidavits, alleging that they are misrepresentations of facts
intended to mislead as to the existence of probable cause. To warrant
a Franks hearing, a defendant must "make[ ] a substantial preliminary
showing that a false statement knowingly and intentionally, or with
                       UNITED STATES v. WILLIAMS                         3
reckless disregard for the truth, was included by the affiant in the war-
rant affidavit, and . . . the allegedly false statement is necessary to the
finding of probable cause." Franks, 438 U.S. at 155-56. Addressing
each of the statements, the district court found no intentional misrep-
resentations. We find no clear error by the district court in making
this determination. See United States v. Photogrammetric Data Servs.,
Inc., 259 F.3d 229, 237 (4th Cir. 2001) (providing standard), cert.
denied, 122 S. Ct. 1295 (2002); see also United States v. Pace, 898
F.2d 1218, 1227 (7th Cir. 1990) (holding that a defendant’s mere
denial of statement in affidavit does not warrant Franks hearing);
United States v. Lyon, 567 F.2d 777, 782 (8th Cir. 1977) (holding that
ambiguous statement insufficient to establish intentional misrepresen-
tation). Further, we find that none of the alleged misrepresentations
were "necessary to the finding of probable cause." Franks, 438 U.S.
at 155-56. Accordingly, we affirm the district court’s denial of a hear-
ing pursuant to Franks.

   The Defendants next assert that there was an insufficient nexus
between the Tillman brothers’ drug dealing activities and their resi-
dences to justify the searches of their homes. They assert that the
information given to the officers was that the Tillmans were known
to store and deal drugs from their vehicles, not their homes. "[T]he
nexus between the place to be searched and the items to be seized
may be established by the nature of the item and the normal infer-
ences of where one would likely keep such evidence." United States
v. Anderson, 851 F.2d 727, 729 (4th Cir. 1988). "[G]reat deference"
is given to the judge who issued the warrant. United States v. Black-
wood, 913 F.2d 139, 142 (4th Cir. 1990).

   Here, the facts presented in the search warrant affidavits supported
the conclusion that the Tillmans were involved in a large-scale drug
distribution operation. The officers verified information received in a
tip and linked the brothers to two residences. During surveillance of
the brothers, officers witnessed the Tillmans engage in a conversation
with an individual in a Nissan Altima. The Tillmans then drove to the
residence of Jamerson Tillman, and, after a brief stop there, again met
with the individual in the Nissan. A stop of the Nissan resulted in
1,292 grams of cocaine being recovered from the scene.

   In the search warrant affidavits, the officer stated that, based on his
training and experience, he believed that contraband and evidence of
4                    UNITED STATES v. WILLIAMS
a crime would be found in the Tillmans’ residences. We find that the
judges issuing the warrants did not err in finding that probable cause
existed. See Illinois v. Gates, 462 U.S. 213, 231-32 (1983) (holding
that officers may make deductions, assess probabilities, and draw
inferences based on their training and experience); United States v.
Williams, 974 F.2d 480, 481-82 (4th Cir. 1982) (upholding warrant to
search motel room based on affidavit evidence that the occupant of
the room was an active drug dealer); Anderson, 851 F.2d at 729 (find-
ing probable cause if it may be reasonably inferred from the circum-
stances that contraband or evidence of a crime will be found).
Accordingly, we affirm the district court’s denial of the motions to
suppress evidence.

   Lastly, Williams challenges the five-level enhancement to her sen-
tence based on the finding that, at the time of her money laundering
offense, she knew that the source of the laundered funds was drug
proceeds. See U.S. Sentencing Guidelines Manual § 2S1.2(b)(1)(A)
(2000). She asserts that the district court erred in relying upon evi-
dence discovered during the March 2000, search of the residence she
shared with Jamerson Tillman to determine her knowledge as of
December 1999.

   In her plea agreement, Williams admitted that she knew that the
money she used to purchase a home with Jamerson Tillman was from
illegal activities; however she disputes that she knew that it was from
drug trafficking. In determining Williams’ knowledge, the district
court relied upon the relationship between Jamerson Tillman and Wil-
liams, evidence that Tillman’s drug distribution activity predated
December 1999, the purchase of the home, the fact that the couple’s
expenses exceeded Williams’ modest income, and evidence of the
pervasiveness of drugs and money throughout the apartment that Wil-
liams shared with Jamerson Tillman. The court found that Williams
clearly had knowledge of—or was willfully blind to—the source of
the funds. We find no clear error in the district court’s finding. See
United States v. Garnett, 243 F.3d 824, 828 (4th Cir. 2001) (providing
standard).

   In conclusion, we affirm the district court’s denial of the motions
for a Franks hearing and the motions to suppress evidence and there-
fore affirm the Defendants’ convictions. We also affirm Williams’
                     UNITED STATES v. WILLIAMS                      5
sentence. We dispense with oral argument because the facts and legal
contentions are adequately presented in the materials before the court
and argument would not aid the decisional process.

                                                         AFFIRMED